Per Curiam.
Defendant was found guilty by a jury of the crime of larceny in a building and was sentenced to a term of two to four years in prison. MCLA § 750.360 (Stat Ann 1954 Rev § 28.592). On appeal, defendant questions the sufficiency of the evidence offered by the people in support of the jury’s verdict of guilty. An examination of the *416record on appeal convinces this Court that there was ample evidence to support the jury’s finding of the defendant guilty beyond a reasonable doubt. People v. Szymanski (1948), 321 Mich 248; People v. Clifford Jordan (1969), 19 Mich App 356; People v. Ford (1969), 19 Mich App 519.
Affirmed.